DISMISS and Opinion Filed September 13, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00736-CV

                   DELORIS PHILLIPS, Appellant
                              V.
          TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03128-E

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      Before the Court is appellant’s motion to strike her notice of appeal which

we construe as a motion to dismiss the appeal. We grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                              /Erin A. Nowell//
210736f.p05                                   ERIN A. NOWELL
                                              JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

DELORIS PHILLIPS, Appellant                 On Appeal from the County Court at
                                            Law No. 5, Dallas County, Texas
No. 05-21-00736-CV        V.                Trial Court Cause No. CC-21-03128-
                                            E.
TEXAS DEPARTMENT OF PUBLIC                  Opinion delivered by Justice Nowell.
SAFETY, Appellee                            Justices Osborne and Pedersen, III
                                            participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 13th day of September, 2021.




                                      –2–